Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/20/22 has been entered. 

Allowable Subject Matter
Claims 1-5, 7, 11, 14, 16, 22-23, 33, 38-41, 43, 46, 49, 53-54 are allowed.

Examiner’s Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance: 
Re claims 1, 2, 23, 39, 43.  A system, comprising: a computer configured to execute an application program included an authentication application, wherein the application program, when executed, is configured to: receive a user attribute; using the authentication application create an anonymous client reference (ACR) associated with the user attribute; receive a biometric template from a source remote to the authentication application, wherein the biometric template has been determined from an input of a biometric; and create an association between the biometric template and the newly-created ACR, binding the associated biometric template and ACR, such that on dependence on the bound ACR and biometric template, subsequent single- factor authentication is enabled; wherein the application program creates the association between the biometric template and the ACR without requiring a direct link between the user attribute and the biometric template.

3. The prior art of record: Harding (US PAT: 9,418,214) discloses receiving a unique authentication identifier, also referred to as a token, Harding does not newly create its token, as is required of the claimed ACR. Further, Harding’s token is an existing token taken from a “non-anonymous sector” and then associated with biometric data that is also from the non-anonymous sector. Harding’s token and its biometric data are received from a same non- anonymous sector, and thus are not created remotely from each other.

4. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJO O OYEBISI/Primary Examiner, Art Unit 3697